DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elaz et al. (U.S. Patent Application Publication No. 2005/0133027)

 	Referring to Claim 1, Elaz et al. disclose a user interface of a medical diagnostic system comprising at least one evaluation computer and data output means including at least one image display appliance for outputting data to a user (pars 90 and 91, display patient results, GUI), wherein electrical impedance tomography (EIT)  data from an EIT system in operation on a patient  (pars 90 and 91, EIT) and ventilation data of a ventilator system in operation on the patient (pars 90 and 91, lung, ventilation) are suppliable to the user interface in real-time (pars 90 and 91, real-time), wherein the user interface is configured by its at least one evaluation computer to process supplied EIT data and ventilation data in real-time (pars 90 and 91, real-time images), wherein the user interface is configured by its at least one evaluation computer to determine, from the supplied EIT data and ventilation data, whether there respectively is overdistention, atelectasis or a normal functioning state of the lung in the different lung areas of the patient detected by the EIT system and to represent this state graphically, in a manner distinguishable from other states, in real time on the at least one image display appliance for the different lung areas on the basis of graphic features of the representation characterizing the respective state (pars 90 and 91, graphical, images; atelectasis, etc.).  
 	Referring to Claim 2 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent the states of the lung areas on the at least one image display appliance in 
 	Referring to Claim 3 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent the states of the lung areas in a lung state/time diagram on the at least one image display appliance (pars 73, 90 and 91, display, lungs, real time/ images).  
   	Referring to Claim 4 as applied to Claim 3 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent a time diagram, synchronous in time with the lung state/time diagram, of the ventilation pressures of the ventilation system on the at least one image display appliance (pars 90 and 91, display, lungs, real time/series images).  
 	Referring to Claim 5 as applied to Claim 3 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent additional detected parameters of the patient in a numerical representation on the image display appliance in time-synchronous fashion to the lung state/time diagram (par 91, parameters).  
Referring to Claim 6 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the at least one image display appliance is embodied as a touchscreen, wherein the user interface is configured to be operated by gesture control on the touchscreen (par 41, touch screen).  
 	Referring to Claim 7 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface has one or more expert systems which are activatable by a user by way of a data input means of the user interface, wherein a 
 	Referring to Claim 8 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to classify the states of the lung areas, in each case according to the three discrete states of overdistention, atelectasis and normal (pars 90 and 91, actelectasis, hyperinflation, areas).  
 	Referring to Claim 9 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent a real-time representation of the ventilation of the lung on the image display appliance (pars 90 and 91, real-time).  
 	Referring to Claim 10 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent the overdistention of the lung on the at least one image display appliance, depending on a maximum value of the air pressure in the lung (pars 90 and 91, hyperinflation; par 88, extreme end).  
 	Referring to Claim 11 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent the atelectasis formation of the lung on the image display appliance, depending on the positive end-exiratory pressure (PEEP) (pars 88, 90, and 91, PEEP).  
Claim 12 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer  to represent a plurality of collected two-dimensional representations of the states of the lung areas from the past on the at least one image display appliance (pars 73, 90 and 91, series of images, 2D).  
 	Referring to Claim 13 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is configured by its at least one evaluation computer to represent diagrams with SpO2, CO2 and/or Horowitz index data on the at least one image display appliance (pars 83, 88, 90, and 91, SpO2, CO2).  
Referring to Claim 14 as applied to Claim 1 above, Elaz et al. disclose the user interface wherein the user interface is integrated in an EIT system, a ventilation system or any other medical system (pars 90 and 91, lung, ventilation, EIT).  
 	Referring to Claim 15, Elaz et al. disclose a computer program encoded on a non-transitory medium, configured to carry out the functions of the user interface as claimed in claim 1 when the computer program is executable on the at least one evaluation computer of the user interface (pars 90 and 91, GUI, display).  
  				Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to medical imaging: 	U.S. Pat. Application Pub. No. 2016/0235333 to Garber


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642